Citation Nr: 0001944	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-13 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with osteoarthritic changes and bone spurs, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and October 1994 rating 
decisions by the RO that denied a claim of entitlement to an 
increased rating for bilateral pes planus in excess of 10 
percent.  The veteran testified at a hearing at the RO in 
June 1995.  By rating action of March 1999, the RO increased 
the rating to 30 percent, effective from September 20, 1993.  
The RO also re-characterized the service-connected disability 
to include osteoarthritic changes and bone spurs.


FINDING OF FACT

The veteran's bilateral pes planus with osteoarthritic 
changes and bone spurs is manifested by no more than severe 
impairment, including marked deformity and pain; there is no 
showing of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement or severe 
spasm of the tendo-Achilles on manipulation; there is no 
indication that orthopedic shoes or appliances would not 
help.


CONCLUSION OF LAW

An increased rating for bilateral pes planus with 
osteoarthritic changes and bone spurs is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern, since this 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

At his hearing at the RO in June 1995, the veteran testified 
that, since his foot operation in 1982, he wore orthopedic 
shoes.  He stated that the shoes helped, but that he still 
had pain.

VA podiatry clinic treatment reports show that, in 
August 1987, it was noted that plastic insoles had helped the 
veteran, but he inquired about shoes.  In September 1987, the 
veteran was issued new shoes with special insoles.  
Subsequently prepared VA podiatry clinic treatment reports 
indicate that, since 1987, the veteran has been wearing some 
form of orthopedic shoes.

More recent evidence includes correspondence from a private 
physician, dated in June 1995, which indicates that, in 
May 1995, the veteran was seen for consultation about long-
standing pain in both feet.  The veteran reported that he had 
had surgery in 1982 to remove bone spurs on the top of both 
feet.  Physical examination revealed that the veteran 
exhibited very large and palpable bone masses on the top of 
both feet at the mid-foot.  Vascular status was well within 
normal limits.  Neurological examination was unremarkable for 
paraesthesias of the dorsal cutaneous nerves.  Range of 
motion about the affected area was very limited, almost 
exhibiting a rigid medial column of both feet.  There was 
associated bursitis with both bone spurs.  Bio-mechanical 
examination revealed flatfeet which had developed into a 
semi-rigid deformity.  The veteran exhibited a compensated 
gait due to the inability to move the inner column of his 
feet.  X-rays of the feet confirmed the diagnosis of rigid 
flatfoot deformity.  Bone spurs were quite evident.  It was 
noted that the veteran had orthotics manufactured by VA in 
1990, and received shoes once a year from VA.  The physician 
noted that custom-molded shoes would be of some benefit to 
the veteran.

Additional correspondence from the same private physician, 
dated in August 1995, indicates that, when the veteran was 
examined in May 1995, he had had a very difficult time 
walking for any substantial period of time due to the pain in 
both feet.  Examination revealed a bilateral, severe flatfoot 
deformity with accompanying gross pronation.  There was pain 
evident on walking and weight bearing, as well as discomfort 
on non-weightbearing with passive manipulation.  

Correspondence from the same physician, dated in May 1996, 
indicates that, in an effort to clarify that physician's 
August 1995 letter, it was noted that the pain the veteran 
was experiencing was from the significant bone spurs of both 
feet that resulted from the flat feet.  The physician further 
reiterated that the veteran's discomfort could possibly be 
relieved with custom-molded shoes.   

VA outpatient treatment records, dated from April 1996 to 
July 1997, show that the veteran was treated for chronic 
flatfoot problems.

At the most recent VA examination in July 1997, the veteran 
gave a history of having had exostoses removed from both feet 
in 1993.  The veteran complained that his feet hurt all the 
time, and that the pain was more evident with walking.  He 
indicated that the pain was located at the balls of his feet 
and at the middle of the bottom surface.  He reported that 
the pain, a dull and aggravating, pulling-type pain had been 
present for a few years and was getting more aggravating with 
time.  It was noted that the veteran had special shoes that 
he got twice a year.  He also took Elavil for his pain.  
Vascular examination revealed that there was digital hair 
bilaterally.  Proximal to distal temperature was within 
normal limits bilaterally.  Dermatological examination 
revealed that the veteran had diffuse, dry, scaly skin on the 
plantar aspects of the heel bilaterally.  Neurological 
examination revealed that the veteran's Achilles reflex was 
absent bilaterally and the sharp/dull sensations were 
diminished bilaterally.  Orthopedic examination of the feet 
revealed that, when the veteran's foot was loaded, there was 
hammertoe deformity from toes 2-5 bilaterally with 
adductovarus of the 5th toe bilaterally.  There was some 
slight pain on dorsiflexion that the veteran relates to the 
right and left halluces.  The hallux dorsiflexion was 60 
degrees on the right, and 52 degrees on the left.  Hallux 
plantar flexion was 50 degrees on the right, and 42 degrees 
on the left.  The 1st metatarsal sat in the plantar position.  
The movement bias was in a dorsal direction, and mobility was 
increased.  The left 1st metatarsal position bias was also 
plantar.  Movement bias was also in a dorsal position 
direction and mobility was increased.  The tarsometatarsal 
joints had no swelling or redness.  There was some pain on 
movement.  There was a dorsal prominence located at the 1st 
metatarsal cuneiform joint bilaterally.  The subtalar joint 
had 24 degrees inversion, with 11 degrees of eversion of the 
left subtalar joint, which gave a total range of motion of 35 
degrees on the left.  The neutral position for the left 
subtalar joint sat at 3 degrees inverted.  The right subtalar 
joint had 22 degrees of inversion with 12 degrees of 
eversion, which provided a total range of motion of 34 
degrees.  The neutral position of the right subtalar joint 
was 3 degrees inverted.  The quality of motion was smooth and 
gliding for both subtalar joints.  The inversion/eversion was 
2/1.  The veteran did have some pain on palpation and some 
pain on motion of the both subtalar joints.  There was some 
pain on palpation of the plantar fascia on the left and some 
pain on palpation of the left heel.  The veteran appeared to 
have a pes planus foot type bilaterally upon weightbearing.  
His calcaneal stance position relaxed measured 2 degrees 
everted for each foot.  Upon walking, he appeared to be 
everted throughout his gait with an adductory twist.  There 
was also pain with supination, and pain with rising on the 
heels.  The veteran could not rise on the toes.  The veteran 
could pronate and squat without much duress.  During gait, 
there appeared to be hammertoe deformity, representing flexor 
stabilization.  X-rays of the feet revealed apparent mild pes 
planus with some decrease in the longitudinal height of the 
dorsal arch of both feet.  Moderate degenerative joint 
disease was seen involving essentially the TMP joint of the 
great toes on both sides.  The impressions were bilateral pes 
planus, osteoarthritic changes as evidenced on x-ray, 
bilateral peripheral neuropathy probably secondary to alcohol 
abuse, hammer toes 2-5 bilaterally with adductovarus of the 
5th toe, left posterior heel spur (posterior calcaneus), 
plantar heel spur of the left calcaneus, onychomycosis, 
heloma durum of the 5th proximal interphalangeal joint, and 
forefoot varus of the left foot.

The veteran's service-connected bilateral pes planus with 
osteoarthritic changes and bone spurs has been evaluated as 
30 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  A 30 percent rating is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 50 percent rating is warranted for a 
bilateral condition where there is pronounced impairment, 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the tendo-
Achilles on manipulation, not improved by orthopedic shoes or 
appliances.  Id.  

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an increased rating is not 
warranted for his service-connected bilateral foot 
disability.  The Board concludes that the bilateral pes 
planus with osteoarthritic changes and bone spurs is most 
appropriately rated at 30 percent under Diagnostic Code 5276.  
Based on the recent evidence, including the July 1997 VA 
examination, it is clear that the veteran has a "severe" 
disability of his feet, but what must be shown by the 
objective medical evidence of record are findings consistent 
with a higher evaluation according to the schedular criteria 
under Code 5276.  

As indicated above, the findings do not demonstrate that the 
veteran's bilateral foot disability is "pronounced" in 
degree.  He has problems with pronation but not to a degree 
greater than contemplated by the 30 percent rating which 
refers to "marked deformity."  Diagnostic Code 5276.  The 
criteria for a 50 percent rating also refers to "marked" 
pronation, but this must be construed as requiring greater 
disability than contemplated by the 30 percent rating, such 
as "pronounced" impairment versus "severe" impairment.  
Otherwise, the criteria, at least as to "marked" pronation, 
would be less meaningful.  It should also be noted that the 
veteran still has the ability to ambulate and even has 
specially made orthopedic shoes from VA which have been 
helpful.  It is clear from the record that he uses the 
orthopedic shoes and the fact that he continues to use such 
shoes reflects that he derives some benefit from them.  While 
he experiences significant pain, due not only to the flat 
foot condition, but as a result of bone spurs and arthritis, 
his pain is best characterized as being accentuated with use 
and evident on manipulation.  There is no indication that he 
has extreme tenderness or severe spasm of the tendo-Achilles 
on manipulation.  In sum, symptoms of a severity necessary to 
warrant a 50 percent evaluation have not been shown on recent 
evaluations.  Accordingly, the Board finds that a 50 percent 
evaluation for bilateral pes planus with osteoarthritic 
changes and bone spurs is not warranted.

The Board acknowledges that, while the veteran's bilateral 
pes planus with osteoarthritic changes and bone spurs has 
repeatedly been reported to be productive of pain, it has not 
been shown to result in such disabling pain productive of 
functional impairment to warrant consideration of assignment 
of a rating in excess of 30 percent under the criteria of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As noted above, pain is specifically contemplated by 
the criteria in Diagnostic Code 5276 and the veteran's pain 
is clearly evident with walking and on manipulation.  This is 
the sort of problem specifically contemplated by the criteria 
for a 30 percent rating.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply; the claim 
for an increased rating for bilateral pes planus with 
osteoarthritic changes and bone spurs must therefore be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).


ORDER

An increased rating for bilateral pes planus with 
osteoarthritic changes and bone spurs is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

